                    Case 19-50272-KBO           Doc 45      Filed 11/13/20        Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                :
    In re:                                                      :   Chapter 11
                                                                :
    LSC WIND DOWN, LLC, et al., 1                               :   Case No. 17-10124 (KBO)
                                                                :
              Debtors.                                          :   (Jointly Administered)
                                                                :
    UMB BANK, N.A., as Plan Trustee of                          :
    The Limited Creditors’ Liquidating Trust,                   :
                                                                :
              Plaintiff,                                        :   Adversary Proceeding
                                                                :   No. 19-50272 (KBO)
    v.                                                          :
                                                                :   Ref. Adv. Docket No. 25
    SUN CAPITAL PARTNERS V, LP;                                 :
    SUN MOD FASHIONS IV, LLC;                                   :
    SUN MOD FASHIONS V, LLC; and                                :
    HIG SUN PARTNERS, LLC,                                      :
                                                                :
              Defendants.                                       :
                                                                :

                            CERTIFICATION OF COUNSEL REGARDING
                           STIPULATED AMENDED SCHEDULING ORDER


                    The undersigned hereby certifies that:

             1.     On January 17, 2019, plaintiff UMB Bank, N.A., as Plan Trustee (“Plaintiff”),

filed the Original Complaint (the “Complaint”) in the United States District Court for the

Southern District of Florida, thereby commencing an action (the “Action”) against defendants

Sun Capital Partners V, L.P., Sun Mod Fashions IV, LLC, Sun Mod Fashions V, LLC and H.I.G.

Sun Partners, LLC (the “Defendants” and with the Plaintiff, the “Parties”).




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).


DOCS_DE:231644.1 51411/003
                 Case 19-50272-KBO            Doc 45      Filed 11/13/20   Page 2 of 3



        2.       On March 18, 2019, the Defendants filed the Defendants’ Joint Motion to

Transfer Venue and Incorporated Memorandum of Law in Support (the “Motion to Transfer

Venue”) and Defendants’ Joint Rule 12(b)(6) Motion to Dismiss and Incorporated Memorandum

of Law in Support (the “Motion to Dismiss”).

        3.       On June 12, 2019, the District Court for the Southern District of Florida granted

the Motion to Transfer Venue, thereby transferring venue of the Action to the United States

District Court for the District of Delaware. On July 10, 2019, the United States District Court for

the District of Delaware referred the Adversary Proceeding to the United States Bankruptcy

Court for the District of Delaware (the “Bankruptcy Court”) initiating the above-captioned

adversary proceeding.

                 4.          On March 23, 2020, the Bankruptcy Court entered a scheduling order in

this proceeding (the “Scheduling Order”) [Adv. Docket No. 25].

                 5.          The Parties have agreed to further amend the Scheduling Order as

reflected in the Stipulated Amended Scheduling Order attached hereto as Exhibit A. All Parties

have reviewed and consented to entry of the Stipulated Amended Scheduling Order.

                 6.          The Parties respectfully request entry of the Stipulated Amended

Scheduling Order at the convenience of the Bankruptcy Court.




                                                      2
DOCS_DE:231644.1 51411/003
                 Case 19-50272-KBO   Doc 45     Filed 11/13/20   Page 3 of 3



Dated: November 13, 2020                PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ James E. O’Neill
                                        Bradford J. Sandler (Bar No. 4142)
                                        James E. O’Neill (Bar No. 4042)
                                        919 North Market Street, 17th Floor
                                        P O Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        (302) 652-4100 (T)
                                        (302) 652-4400 (F)
                                        bsandler@pszjlaw.com
                                        joneill@pszjlaw.com

                                        -and-

                                        Eric D. Madden (admitted pro hac vice)
                                        Gregory S. Schwegmann (admitted pro hac vice)
                                        Michael J. Yoder (admitted pro hac vice)
                                        REID COLLINS & TSAI LLP
                                        1601 Elm Street, Suite 4200
                                        Dallas, TX 75201
                                        (214) 420-8900 (T)
                                        (214) 420-8909 (F)
                                        emadden@reidcollins.com
                                        gschwegmann@reidcollins.com
                                        myoder@reidcollins.com

                                        Counsel to UMB Bank, N.A., as Plan Trustee of
                                        The Limited Creditors’ Liquidating Trust




DOCS_DE:231644.1 51411/003
